Citation Nr: 1803790	
Decision Date: 01/19/18    Archive Date: 01/29/18

DOCKET NO.  12-11 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Entitlement to service connection for a bilateral hearing loss disability.

2. Entitlement to service connection for ischemic heart disease.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel
INTRODUCTION

The Veteran served on active duty from April 1968 to March 1971.

This matter comes to the Board of Veterans' Appeals (Board) from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  In its decision, the RO found that the Veteran had submitted new and material evidence to reopen a previously denied claim for service connection for a hearing loss disability, but then denied the hearing loss claim on its merits.  The RO also denied a separate claim for service connection for ischemic heart disease.  The Veteran timely appealed both rulings.

On March 7, 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge. A transcript of that hearing is of record.

This case previously came before the Board in April 2016.  Like the RO, the Board granted the request to reopen the previously denied claim for service connection for hearing loss.  To that extent only, the appeal was allowed.  Both the reopened hearing loss claim and the ischemic heart disease claim were then remanded for further development.   


FINDINGS OF FACT

1. The Veteran did not serve in a unit determined by VA or the Department of the Defense to have operated in the Korean Demilitarized Zone (DMZ) between April 1, 1968 and August 31, 1971.

2. Ischemic heart disease was not incurred in service or until many years after discharge from service, and was not caused or aggravated by a disease or injury in active service, including herbicide exposure.

3. The Veteran's current hearing loss disability did not manifest in service and is not otherwise related to any in-service disease, injury or event.

CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for ischemic heart disease, to include as due to herbicide exposure have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107(b) (West 2014); 38 C.F.R. §§ 3.303(a), 3.307, 3.309 (2017).

2. The criteria for service connection for a bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.385 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans' Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017).

Duty to Notify

The notice VCAA requires depends on the general type of claim the Veteran has made. "As a result, generic notice provided in response to a request for service connection must differ from that provided in response to a request for an increased rating."  Vasquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a claim for service connection.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of disability.  Id. at 486.

The claimant in this case has substantiated his status as a veteran.  In a letter dated May 2010, the RO notified him of all of the other elements required to establish the right to receive service-connected disability compensation for hearing loss and ischemic heart disease.  In April 2010, when the RO received the pending claim for benefits, ischemic heart disease was not yet on the list of diseases associated with exposure to herbicides under 38 C.F.R. § 3.309.  Effective August 31, 2010, the regulation was amended to include ischemic heart disease.  The May 2010 notice letter appropriately informed the Veteran that, after the change in the law became effective, his claim would be considered under the new regulation.  

Duty to Assist

VA has similarly fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, service personnel records, post-service medical records, and lay statements have been associated with the claims file.

The RO arranged for the Veteran's hearing to be examined by a VA audiologist in August 2010.  During the examination, the Veteran told the audiologist that one of his post-service employers had a policy of administering hearing tests to its employees, including the Veteran.  Because the RO had not previously requested copies of hearing test results from the employer, the Board remanded the hearing loss claim with instructions to attempt to obtain them.  On remand, the RO mailed a letter to the Veteran, asking him to identify his former employer and to provide written authorization for VA to obtain copies of the employer's records.  After receiving authorization from the Veteran, the RO wrote to the employer, who responded by indicating that a complete and thorough search of its records failed to identify any records for the Veteran.  The RO promptly informed the Veteran, in writing, that it had been unsuccessful in its attempt to obtain hearing test results from his former employer.  

In May 2016, the AOJ received an addendum opinion from the audiologist who examined the Veteran's hearing in August 2010.  While the date of the addendum opinion preceded the request to the Veteran's former employer for hearing test results; as the results are unavailable, the RO's failure to proceed in the correct sequence was harmless.

As for the separate issue of ischemic heart disease, VA did not obtain a medical opinion concerning the probability of a relationship between the claimed condition and military service.  For this issue only, no examinations or opinions were needed because the evidence failed to satisfy the test described in McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Board will explain why the evidence fails to satisfy the McLendon test in the analysis section below.

Instead of attempting to prove directly that he developed his current heart condition as a result of military service, the Veteran claims that he is eligible to receive compensation based on a legal presumption applicable to certain Veterans who were exposed to herbicide agents while deployed to the Korean Demilitarized Zone (DMZ).  The Veteran has said that he personally visited the DMZ during his deployment to Korea.  In August 2010, the RO issued a memorandum finding that the information available was insufficient to merit a search of unit records to help substantiate the Veteran's claimed exposure to herbicides.  The memorandum explained that the Veteran's unit was not one of the units exposed to herbicides according to applicable provisions of the VA Adjudication Procedures Manual and that the Air Base where the Veteran was deployed during his service in Korea is not on or near the DMZ.

The Board remanded the ischemic heart disease claim on the grounds that, contrary to the August 2010 memorandum, the Veteran did provide sufficient information to justify a search of unit records.  On remand, the RO was ordered to attempt to determine whether the Veteran visited the DMZ during his deployment to the Korea.  The Board instructed the RO to "request verification from all potentially appropriate sources, including the National Personnel Records Center (NPRC), and the U.S. Army and Joint Service Research Center (JSRRC)."  According to the Board's instructions, the particular focus of the request for unit records was to verify whether soldiers assigned to the Veteran's unit travelled to the DMZ.
Pursuant to the Board's instructions, the RO sent requests for research into relevant military unit records to the National Archives and Records Administration (NARA) and the Defense Personnel Records Image Retrieval System (DPRIS).  NARA responded in a letter clarifying the relationship between the Veteran's unit of assignment and another unit with a similar name which, according to the VA Adjudication Procedures Manual, was deployed to the DMZ at the relevant time.  The response from DPRIS indicated that, at the Board's request, it had completed a review of unit histories submitted by the Veteran's unit in Korea, but the unit histories did not document the use, storage, spraying, or transportation of herbicides.  The records did not mention any specific duties performed by members of the Veteran's unit.  

The duty to assist also requires that the Board enforce compliance with its prior remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The RO complied with the Board's remand orders by identifying the Veteran's former employer, obtaining authorization from him to request potentially relevant hearing test results, and requesting those records until it became apparent that they were unavailable.  The RO also complied with the Board's remand orders by obtaining the May 2016 addendum opinion concerning the etiology of hearing loss and by obtaining the results of research into unit histories from NARA and DPRIS.  The Board's remand instructions specifically asked the RO to make a request to JSRRC and it is not clear whether this was done.  But it is clear from the responses of NARA and DPRIS that personnel working for those agencies obtained access to the unit histories submitted by the unit to which the Veteran was assigned during his deployment to Korea.  The purpose of the remand was to obtain a review of the relevant unit records, not to send the request to any particular agency.  Under these circumstances, the Board is satisfied that the RO substantially complied with its prior remand orders.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999)

As the Veteran has not identified additional evidence pertinent to the claims and as there are no additional records to obtain, no further assistance to the Veteran is required to comply with VA's duty to assist.

         II. Service Connection Claims

Relevant Legal Provisions

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship - or "nexus" -  between the present disability and the disease or injury incurred or aggravated during service.  See Holton, 557 F.3d at 1366 (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Depending on the facts of the individual case, service connection may be proven directly "by affirmatively showing inception or aggravation during service or through the application of statutory presumptions . . ." 38 C.F.R. § 3.303(a), or on a "secondary" basis if the claimed disability is proximately due to, the result of, or aggravated by, a disease or injury which is service-connected. See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 449 (1995). 

For certain chronic diseases, including sensorineural hearing loss, 38 C.F.R. § 3.309 (a), Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995 (characterizing high frequency sensorineural hearing loss as an organic disease of the nervous system), the law presumes that the disease was incurred in or aggravated by service if the disease becomes manifest to a compensable degree within one year from the date of separation from service.  38 C.F.R. § 3.307(a)(3).


Ischemic Heart Disease

The Veteran's post-service VA treatment records indicate a diagnosis of ischemic heart disease.  The earliest available medical record reporting a diagnosis for this condition is a VA Emergency Department note dated October 2009.  But the Veteran's initial benefits application form asked him to indicate "When did your disability begin?" and, for ischemic heart disease, he identified 2005 as the initial date of onset.  Nevertheless, he attributes this condition to exposure to the tactical herbicide Agent Orange during his deployment to the Republic of Korea.  His personnel records confirm his deployment to South Korea between September 1968 and October 1969.

Veterans who served in a unit determined by VA or the Department of Defense (DoD) to have operated in the DMZ between April 1, 1968 and August 31, 1971 are legally presumed to have been exposed to an herbicide agent in the absence of affirmative evidence to the contrary.  38 C.F.R. § 3.307(a)(6)(iv) (2017).

The list of military units identified by the DoD as operating in the DMZ at the relevant time is published in the current version of the VA Adjudication Procedures Manual, M21-1, Part IV, Subpart ii, Chapter 1, Section H, Topic 4 ("Developing Claims Based on Herbicide Exposure in the Korean Demilitarized zone (DMZ)").   The list includes the 5th Battalion of the 38th Artillery.

During his deployment to Korea, the Veteran was assigned to the headquarters battery of the 38th Artillery Brigade (Air Defense).  The Veteran's written statements, the RO's August 2010 JSRRC memorandum, and the Board's April 2016 remand assume that that this unit is the same 38th Artillery listed in the Adjudication Manual and that a smaller unit within the Veteran's organization (the 5th Battalion) was deployed to the DMZ at the relevant time.  In its April 2016 remand, the Board ordered a review of relevant unit histories to verify the Veteran's claimed exposure to Agent Orange.

As the Board has explained already, the RO asked the National Archives and Records Administration to consult the relevant unit records in July 2017.  NARA's response explains that the Veteran's unit is not actually the same unit mentioned in the Manual Provisions.  According to the NARA, there is no record of a Fifth Battalion within the 38th Artillery Brigade (Air Defense).  "We noticed that the 5th Battalion, 38th Artillery [regiment, not brigade] was stationed in Korea during the period.  We are uncertain if there may be some confusion between these two units.  Regardless of the unit, please be aware that records in our custody are unlikely to indicate activities of specific personnel.  They may verify where a unit was stationed, but unlikely to include details on personnel travel."  In other words, it was the Army's 38th Artillery Regiment which was deployed to the DMZ.  At the relevant time, the Veteran was assigned to the 38th Artillery Brigade (Air Defense), a unit which, unlike the 5th Battalion of the 38th Artillery Regiment, was not deployed to the DMZ between April 1, 1968 and August 31, 1971.

Because he did not serve with a listed unit at the relevant time, the presumption of herbicide exposure for service on the Korean DMZ authorized by 38 C.F.R. § 3.307(a)(6)(iv) does not apply to the Veteran's case.  Since the presumption does not apply, the success of his request for service connection based on his claimed herbicide exposure in Korea depends on evidence that he was personally exposed to an "herbicide agent" as that term is defined in subsection (a)(6)(i) of the same regulation: "the term 'herbicide agent' mean a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram."  38 C.F.R. § 3.307(a)(6)(i).  

The Veteran has provided no competent evidence that he was personally exposed to any of the listed chemicals during his deployment to Korea.  The August 2017 letter from NARA indicates that the Veteran's unit was stationed at the Osan Air Base, which is not within the DMZ.  According to the response from DPRIS, agency personnel searched unit histories submitted by the 38th Artillery Brigade (Air Defense) for the years 1968 and 1969.  The response further indicates that: "The histories document the Headquarters Battery, 38th Arty Bde was located at Osan Air Base, Korea.  However, the records do not document the use, storage, spraying or transportation of herbicides to include Agent Orange.  In addition, the records do not mention or document any specific duties performed by the Headquarters Battery, 38th Arty Bde unit members on the Demilitarized Zone (DMZ)."  

The Board has considered the Veteran's written statements and hearing testimony indicating that he personally travelled to the DMZ when assigned to the headquarters of the 38th Artillery Brigade in Korea.  

In January 2011, he submitted a the following written statement: "Upon arrival in Korea on September 19, 1968 I was assigned to the Army motor pool at Osan Air Base until January of 1969 with headquarters battery 38th Artillery.  I volunteered to ride shotgun on vehicles going to the demilitarized zone on a number of occasions where I believe I may have been exposed to Agent Orange."  

Service personnel records do not indicate that the Veteran was assigned to the motor pool.  His military occupation specialty was power generator equipment mechanic.  Personnel records include a set of orders issued by the 38th Artillery Brigade (Air Defense) in November 1968, using the designation (52B30) which, according to his DD-214 Form, corresponds to the specialty of power generator equipment mechanic.  These orders indicate that the Veteran continued to serve in this capacity during his deployment to Korea.

At the hearing, on the Veteran's behalf, the Veteran's representative explained that the Veteran was assigned to the motor pool to take vehicles to the DMZ while waiting for the approval of his security clearance.  At the time of the April 2016 remand, the Board considered the possibility that the temporary nature of this assignment could explain why service personnel records did not indicate service in the motor pool.

On remand, the RO obtained previously unavailable service personnel records, including a document approving the Veteran's security clearance after his arrival in Korea.  The document was issued in mid-October of 1968, suggesting the interval between the Veteran's arrival in Korea and the approval of his security clearance was approximately three weeks.  There is some tension between this document and the Veteran's January 2011 written statement, in which he wrote that he served in the motor pool for approximately four months (September 1968 to January 1969).

Personnel records also include a document describing a non-judicial disciplinary proceeding, reflecting that, in December 1969, the Veteran was reduced in rank and restricted to the base for 6 days for leaving the scene of a one-vehicle accident in which the vehicle the Veteran was driving collided with a Korean Air Force guard house.  Apparently he was punished for leaving the accident scene without assessing the damage or checking on the safety of the Korean Air Force guard inside the guard house.  

The disciplinary record demonstrates that the Veteran's duties in Korea at least once required or permitted him to operate a motor vehicle outside of his regular duty station.  But the record does not indicate that he visited the DMZ.  Nor does the record demonstrate exposure to an "herbicide agent" as defined in 38 C.F.R. § 3.307(a)(6)(i).  Moreover, the Veteran's hearing testimony and written statements do not suggest that he was involved in the spraying or storage of herbicide agents.  The tentative and equivocal nature of the language used in his January 2011 statement - "I believe I may have been exposed" - suggests that he merely suspected he had been exposed due to his service in Korea.  

For these reasons, the Board finds that there is no competent evidence to support the conclusion that the Veteran was exposed to an "herbicide agent" during his service in Korea as defined in 38 C.F.R. § 3.307(a)(6)(i).  

Even if service connection is not available through the presumptions concerning herbicide exposure, the Veteran is not precluded from establishing service connection directly.  See 38 U.S.C.A. § 1113(b); Polovick v. Shinseki, 23 Vet. App. 48, 52-53 (2009).  

The RO denied the claim for service connection for ischemic heart disease without first arranging for the Veteran to be examined by a VA medical professional and without obtaining an expert's opinion on the probability of a relationship between ischemic heart disease and military service.  VA has an obligation to do so when the record: (1) contains competent evidence that the claimant has a current disorder, or persistent or recurrent symptoms of a disorder, and (2) indicates that the disorder or symptoms may be associated with the claimant's active military, naval, or air service, but (3) does not contain sufficient medical evidence for VA to make a decision on the claim.  See McLendon, 20 Vet. App. at 83.

Having reviewed the evidence, the Board finds that such an examination was unnecessary because it is less likely than not that the Veteran was exposed to herbicides in service and herbicide exposure cannot be presumed based on the facts of this case.  In other words, the evidence in this case satisfies only the first part of the McLendon test - competent evidence that the Veteran has a current disorder.  

While the threshold for requiring a medical opinion is low, there is no competent evidence the Veteran's ischemic heart disease was incurred in service or is otherwise related to any disease, injury or event in service.  A history of heart murmur was noted during his April 1968 entrance examination and his separation examination report indicates that all systems, including the heart, were normal after the completion of military service.  The Veteran is competent to report symptoms which would be observable to an ordinary person, but he has made no statements suggesting that any symptoms associated with ischemic heart disease were present in service or manifested shortly after he was discharged from active duty.

For the purpose of analyzing whether the Veteran is entitled to service connection for ischemic heart disease on a direct basis, the Board will accept the Veteran's statement that 2005 was the year he contracted ischemic heart disease.  In other words, the evidence suggests that the Veteran did not incur ischemic heart disease in service and that he did not develop until many years after service.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the Board may consider in its assessment of a service connection claim the passage of a lengthy period of time wherein the veteran has not complained of the malady at issue).  

Consistent with this finding, it follows that, without any evidence of direct service connection, service connection for ischemic heart disease must be denied.
Service Connection for Bilateral Hearing Loss

Impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when the Veteran's speech recognition scores on the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.  

The Veteran attributes his claimed hearing loss disability to his exposure to loud noise in service, specifically the noise of diesel and gas generators.  His claims concerning exposure to the noise of generators are consistent with his military occupation specialty of power generator equipment operator mechanic.  

The Veteran's April 1968 entrance examination report did not indicate the presence of a hearing loss disability for the purpose of 38 C.F.R. § 3.385, although there was a somewhat elevated auditory threshold of 30 decibels at 4000 Hertz in the left ear.  Shortly before his separation from service in 1971, the Veteran had a hearing examination.  His auditory thresholds at that time were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
-
10
-
LEFT
0
5
-
15
-

Although this examination did not record results for each of the requested frequencies, the service treatment records include two additional sets of auditory threshold tests, dated December 1969 and January 1971.

These are the December 1969 results: 




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
0
5
5
LEFT
5
5
0
5
0

Below are the January 1970 results:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
5
5
LEFT
5
5
0
5
5

During his August 2010 VA audiology examination, the Veteran's auditory thresholds in decibels were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
10
35
45
LEFT
15
15
30
45
65

Maryland CNC speech recognition scores were 98 in the right ear and 100 in the left ear.  

The August 2010 hearing test results satisfy the criteria for hearing loss disability under 38 C.F.R. § 3.385.  Moreover, acoustic trauma due to loud noise has been accepted as satisfying the in-service disease or injury element of claims for service-connected hearing loss.  See Reeves v. Shinseki, 682 F.3d 988, 999 (Fed. Cir. 2012) (sound of mortars firing); Hensley v. Brown, 5 Vet. App. 155, 160 (1993) (jet aircraft noise).  The Veteran's credible statements concerning his exposure to loud noise, which are consistent with the circumstances of his service, satisfies the in-service disease or injury requirement.  

Accordingly, the success of the Veteran's claims for service connection for both claims depend on the existence of a causal link - or "nexus" - between acoustic trauma in service and post-service hearing loss. 

To help decide whether the required nexus exists, the RO obtained two opinions from the audiologist who examined the Veteran in August 2010.  The audiologist described his interview with the Veteran, noting his work as a generator operator in service and approximately 33 years of post-service work as a welder and solderer.  The examiner acknowledged the Veteran's statements that he wore hearing protection during his post-service work, but experienced a gradual hearing loss over the years.  According to the examiner, it was less likely than not that the Veteran's current hearing loss disability was related to service.  The examiner offered the following explanation: "Although the veteran's entrance exam showed a mild 4K hearing loss in the left ear, subsequent tests showed his hearing to be in [sic] within normal limits for both ears.  Both ears were well within normal limits at time of discharge.  It is more likely than not that his hearing loss is due to his civilian occupational noise exposure.  Veteran worked in a factory for approximately 44 years and was required to take annual hearing tests due to working around high noise levels."

As the Board explained above, the RO identified the employer mentioned above and made an appropriate request for the employer-administered hearing test results.  The employer, however, indicated that a thorough search failed to identify any of the requested records. 

The RO also obtained an addendum report from the audiologist who had examined the Veteran's hearing in August 2010.  The more recent report, dated May 2016, continues to indicate that it is unlikely that current hearing loss is related to service.  In explaining his opinion, the examiner further noted that, "There is no such thing as delayed onset of hearing loss due to noise exposure experienced many years in the past.  This hearing loss was most likely incurred by being exposed to high noise levels on a consistent basis over thirty-three years of being a welder in a noisy factory setting and is not related to his military service."  

On the issue of whether a connection exists between a current hearing loss disability and military noise exposure, the Board finds that the most persuasive evidence is the opinions of the VA audiologist opinion.  Likewise, there is no competent evidence of a hearing loss disability within the first year after the Veteran's discharge from active duty, which means that presumptive service connection for a chronic disease does not apply.  38 C.F.R. § 3.307(a)(3).
In Hensley v. Brown, 5 Vet. App. 155, 159 (1993) and in Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992), the Court found that the absence of hearing loss disability in service is not necessarily fatal to a claim for compensation for post-service hearing loss disability.  But in this case, the examiner's opinion did not rely entirely on the evidence of normal hearing test results at the time of discharge; he also identified an alternative, more likely, cause of current hearing loss disability - post-service noise exposure from 33 years of factory work.  The Veteran considers this to be unlikely because of his use of hearing protection at the factor.  But the examiner was aware of the Veteran's statements concerning hearing protection and, unlike the Veteran, is competent to provide an expert opinion concerning a matter of medical complexity, such as the relationship between current hearing loss and noise exposure many years earlier.  The existence of a hearing test protocol at the Veteran's factory supports the examiner's suggestion that the noise at the factory was loud and that the use of hearing protection was not perfectly effective, especially when one considers the Veteran's exposure to more than three decades of factory noise.  The Veteran's statement to the examiner that his hearing loss occurred gradually over the years is also consistent with the examiner's rationale. 

For these reasons, the Board must deny the Veteran's claim for service connection for a bilateral hearing loss disability.  The Veteran has the burden of proving, at least to an equipoise standard, all of the requirements of a claim for service connection.  See 38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  Although the evidence demonstrates the presence of a current hearing loss disability, the preponderance of the evidence weighs against a finding that a causal connection exists between that disability and service.  Thus, the benefit of the doubt doctrine does not apply, see 38 U.S.C.A. § 5107(b), and the claim must be denied.

	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for a bilateral hearing loss disability is denied.

Entitlement to service connection for ischemic heart disease is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


